EXHIBIT D
Doug Tilley

From:                               Doug Tilley
Sent:                               Sunday, March 14, 2021 3:11 PM
To:                                 Todd Kennedy
Cc:                                 Adam Cashman; Marie A. McCrary; eventbrite
Subject:                            RE: Eventbrite - scheduling


Thanks Todd. I came away from our call with a slightly different understanding on point (iii), which was that you would
caucus with your team and propose a narrowed list of dates. But I understand and appreciate that you’d like more
information before doing so. I’m hoping to connect with our client early this week to get answers to that question as
well as others we’d discussed.

With respect to Marie’s Saturday email about a scheduling stipulation, we agree it makes sense to put in place an
agreement on all points, including regarding your (Todd’s) point (iii) below. I’m not sure that we’ll have all aspects of
that ironed out in time to file a complete scheduling stip tomorrow. We would not under the circumstances argue that
Plaintiffs’ failure to file an opp to our arbitration motion by tomorrow constitutes a waiver of their right to do so. But of
course, if you all would prefer to have a stip on file just to be safe, we are happy to work with you on that. I’d suggest a
simple one saying that the parties are negotiating a modified schedule relating to Eventbrite’s pending motion, have
agreed to continue tomorrow’s deadline for Plaintiffs to oppose that motion, and will file a further stipulation advising
of their agreement as soon as one is in place. If that’s acceptable, could I ask that your team prepare and circulate a
draft? I’m still trying to get my head on straight after my family’s move this weekend.

Thanks very much,
Doug

From: Todd Kennedy <todd@gutridesafier.com>
Sent: Sunday, March 14, 2021 5:34 AM
To: Doug Tilley <DTilley@singercashman.com>
Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; eventbrite
<eventbrite@gutridesafier.com>
Subject: Re: Eventbrite - scheduling

Doug,

Following up on our conversation last week, we discussed (i) the kinds of templating files that Eventbrite will produce;
(ii) the metadata that Plaintiffs seek; and (iii) the dates for which Eventbrite will produce the templating files.

As for (i), I explained that Plaintiffs expect, at a minimum, the Python (.py) files involved in the Django platform,
particularly the ones that map url endpoints to the client-site .html files. I also explained that if there are other platforms
or programming languages besides Django/Python, Plaintiffs expect for those to be produced as well.

With regard to (ii), I explained that Plaintiffs seek the same sort of metadata that Eventbrite produced last time, with the
addition of correct file creation and modification dates. I also stated that, to the extent Eventbrite pulls documents from
different points in time in Github, we would expect that each group of files be produced separately or otherwise
segregated.

As for (iii), I stated that, despite the Court's order stating that Eventbrite must produce the templating files for all the
dates at issue, Plaintiffs are happy to work with Eventbrite to limit the dates. However, in order for us to do that, we

                                                               1
would need Eventbrite to tell us what dates of templating files it has in its repository. Once we have that information,
we can make a determination about how to best ease Eventbrite's burden.

Best regards,

Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com


On Wed, Mar 10, 2021 at 12:13 PM Doug Tilley <DTilley@singercashman.com> wrote:

 Hi Todd, I have a call starting shortly that I worry is going to go past 1. Rather than make you wait around for me, could
 we push our call to 130 or 2? I’m sorry for the last-minute change.




 From: Doug Tilley
 Sent: Tuesday, March 9, 2021 12:59 PM
 To: Todd Kennedy <todd@gutridesafier.com>
 Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; eventbrite
 <eventbrite@gutridesafier.com>
 Subject: RE: Eventbrite - scheduling



 Thanks Todd. I’ll plan to call you tomorrow at 1.




 From: Todd Kennedy <todd@gutridesafier.com>
 Sent: Tuesday, March 9, 2021 12:40 PM
 To: Doug Tilley <DTilley@singercashman.com>
 Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; eventbrite
 <eventbrite@gutridesafier.com>
 Subject: Re: Eventbrite - scheduling



 Doug,



 1:00 tomorrow works for me. I'll be at the number below, unless you'd like to circulate a different number.



 Thanks,
                                                             2
Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




On Tue, Mar 9, 2021 at 6:53 AM Doug Tilley <DTilley@singercashman.com> wrote:

 Thanks Todd. Can we do 1p on Wednesday?




 From: Todd Kennedy <todd@gutridesafier.com>
 Sent: Monday, March 8, 2021 5:56 PM
 To: Doug Tilley <DTilley@singercashman.com>
 Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; eventbrite
 <eventbrite@gutridesafier.com>
 Subject: Re: Eventbrite - scheduling



 Doug,



 I apologize; I failed to calendar our call and was with my son all day. I'm available tomorrow at 1 or any time after 2, or
 any time in the afternoon Wednesday.



 Best regards,



 Todd Kennedy
 Gutride Safier LLP
 100 Pine Street, Suite 1250
 San Francisco, CA 94111
 (415) 789-6390
 www.gutridesafier.com




                                                             3
On Mon, Mar 8, 2021 at 2:16 PM Doug Tilley <DTilley@singercashman.com> wrote:

Hi all, sounds like we’ll need to find another time. Todd, when able, could you please propose a few
windows? Thanks again.




From: Doug Tilley
Sent: Monday, March 8, 2021 2:06 PM
To: Todd Kennedy <todd@gutridesafier.com>
Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; eventbrite
<eventbrite@gutridesafier.com>
Subject: RE: Eventbrite - scheduling



Hi Todd, are you still available to chat? I’m on the conference line in my invite (267-930-4000,,576179662#) though I
have another call at 230. Happy to move to another day if that’s more convenient for you.



Thanks very much,

DT




From: Doug Tilley
Sent: Friday, March 5, 2021 1:25 PM
To: Todd Kennedy <todd@gutridesafier.com>
Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; eventbrite
<eventbrite@gutridesafier.com>
Subject: RE: Eventbrite - scheduling



Thanks Todd. Can we plan to speak on Monday at 2 or 3p? I’ll send an invite for 2 just to hold the window, and we
can adjust as necessary.




From: Todd Kennedy <todd@gutridesafier.com>
Sent: Friday, March 5, 2021 2:21 AM
To: Doug Tilley <DTilley@singercashman.com>
Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; eventbrite
<eventbrite@gutridesafier.com>
Subject: Re: Eventbrite - scheduling



Doug,
                                                        4
I will be available this afternoon, or the afternoon of Monday or Tuesday.




On Wed, Mar 3, 2021 at 11:46 AM Doug Tilley <DTilley@singercashman.com> wrote:

 Thanks Todd. Do you have a few minutes this week to discuss? Please let me know some times that work on your
 end and I’ll send around an invite.



 Thanks again,

 Doug




 From: Todd Kennedy <todd@gutridesafier.com>
 Sent: Tuesday, March 2, 2021 5:46 PM
 To: Doug Tilley <DTilley@singercashman.com>
 Cc: Marie A. McCrary <marie@gutridesafier.com>; Adam Cashman <ACashman@singercashman.com>; eventbrite
 <eventbrite@gutridesafier.com>
 Subject: Re: Eventbrite - scheduling



 Doug,

 You are correct that we need the created-date and modified-date metadata associated with each software file that
 is produced.

 The list of filetypes you identified seems fairly accurate. However, please note the RFPs' repeated use of the term
 "(or equivalent)," which may encompass other files beyond what you listed. For example, if there are Java or
 Node.js files involved in templating, they would need to be produced as well.

 As for the dates for which files need to be produced, the Court's February 22 Order addresses that. It states:
 "Eventbrite shall produce the requested templating files for the 14 dates previously identified in the production
 requests...." (Dkt. No. 43 at 2.)



 Best regards,


 Todd Kennedy

                                                         5
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




On Thu, Feb 25, 2021 at 3:53 PM Doug Tilley <DTilley@singercashman.com> wrote:

 Thanks Marie, we agree that a formal stipulation regarding all scheduling issues makes sense.



 We are discussing document logistics with client. To that end, there appears to be a mismatch between what we’d
 agreed to back in December and what Plaintiffs moved on earlier this month, and what the Court ordered. So
 we’re all clear on what needs to be done and hopefully avoid any further disputes concerning compliance, we
 intend to produce the following categories of materials. Can you please confirm for us that this is sufficient?



        All .css files, .html files, javascript files, templating files, and .py files involved in displaying or rendering (a)
         the Desktop Web checkout Ms. Snow completed on February 11, 2020, and (b) the Mobile Web checkout
         Ms. Conner completed on December 19, 2019; and



        All available created-date and modified-date metadata associated with each of the foregoing files.



 Please let us know if this works for Plaintiffs. If it does, we will work with client and vendor to extract all covered
 materials, give you an ETD for production, and use that to work out a schedule for deposition and briefing issues.



 Thanks very much,

 Doug




 From: Marie A. McCrary <marie@gutridesafier.com>
 Sent: Wednesday, February 24, 2021 8:30 AM
 To: Adam Cashman <ACashman@singercashman.com>; Doug Tilley <DTilley@singercashman.com>
 Cc: eventbrite <eventbrite@gutridesafier.com>; Todd Kennedy <todd@gutridesafier.com>
 Subject: Eventbrite - scheduling



                                                            6
     Adam and Doug,



     I'm reaching out to discuss a schedule for the next steps. When do you anticipate making the document production
     ordered by Judge Orrick? We will also need to schedule Mr. Popoff's deposition around two weeks after your
     production (depending on his and counsel's availability). Finally, we'd also like to agree to a briefing schedule
     (following those events). I think it makes sense to get this all worked out in a stipulation and file that with the Court
     so please let us know what you are anticipating on document production as well as deposition dates.



     Marie




     --

     Marie A. McCrary
     Gutride Safier LLP
     100 Pine Street, Suite 1250
     San Francisco, CA 94111
     Telephone: 415-639-9090, ext. 107

     Facsimile: (415) 449-6469
     www.gutridesafier.com

--

Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




                                                              7
